On November 18, 1996, the Board of Commissioners on Grievances and Discipline certified the Findings of Fact, Conclusions of Law, and Recommendation of the hearing panel to this court, wherein the panel recommended that this matter be dismissed and that costs of the proceeding exclusive of respondent Beth Smith’s legal fees, be assessed against complainant. Upon consideration thereof,
IT IS ORDERED by the court that this matter be, and is, hereby dismissed.
IT IS FURTHER ORDERED by the court that complainant, Patricia Morris, be taxed the costs of these proceedings in the amount of $741.02, which costs shall be payable to this court by certified check or money order on or before ninety days from the date of this order. It is further ordered that if these costs are not paid in full on or before ninety days from the date of this order, interest at the rate of ten percent per annum shall accrue on the balance of unpaid costs, effective ninety days from the date of this order. It is further ordered that if costs are not paid in full on or before ninety days from the date of this order, the court may take further action against complainant, including finding her in contempt.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on the complainant and respondent by sending this order, and all other orders in this case, by certified mail to the most recent addresses they have given to the Attorney Registration Office.